UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 02-10274
                          Summary Calendar


                        CATHLEEN P. RANCIER,

                                               Plaintiff-Appellant,


                               VERSUS


            BAPTIST ST. ANTHONY’S HOSPITAL CORPORATION,

                                                Defendant-Appellee.




            Appeal from the United States District Court
       For the Northern District of Texas, Amarillo Division
                          (2:01-CV-210-J)
                          August 19, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Cathleen Rancier appeals the district court’s grant of summary

judgment in favor of her former employer, Baptist St. Anthony

Hospital Corporation (“St. Anthony”).   Rancier argues that she has

established a prima facie case for her claims that St. Anthony laid


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
her off because of her race and age in violation of Title VII of

the Civil Rights Act, 42 U.S.C. §§ 1981, 2000e-2(a)(1), and the Age

Discrimination Act, 29 U.S.C. §§ 621, et. seq.

     We review a district court’s grant of summary judgment de

novo.   Chaney v. New Orleans Pub. Facility Mgmt., Inc., 179 F.3d
164, 167 (5th Cir. 1999); Grimes v. Texas Dep’t of Mental Health &

Mental Retardation, 102 F.3d 137, 139 (5th Cir. 1996).        “Summary

judgment is appropriate when there is no genuine issue as to any

material fact and the movant is entitled to judgment as a matter of

law.”   Grimes, 102 F.3d at 139 (citing Fed. R. Civ. P. 56(c)).     In

employment discrimination cases, the question is whether a genuine

issue of fact exists as to whether the defendant intentionally

discriminated   against   the   plaintiff.     Id.     Unsubstantiated

assertions are not competent summary judgment evidence.        Chaney,
179 F.3d at 167; Grimes, 102 F.3d at 139.

     A Title VII plaintiff bears the initial burden to prove a

prima facie case of discrimination.      McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 801-03 (1973).     “Once that showing has been

made, the burden of production shifts to the employer to articulate

a legitimate, non-discriminatory reason for the employment action.”

Munoz v. Orr, 200 F.3d 291, 299 (5th Cir. 2000) (citing McDonnell

Douglas, 411 U.S. at 802-03).    The plaintiff must then demonstrate

that the employer’s reason was pretext.      Id.   “Thus, a plaintiff’s

prima facie case, combined with sufficient evidence to find that

the employer’s asserted justification is false, may permit the

                                   2
trier   of   fact   to   conclude   that   the   employer   unlawfully

discriminated.”     Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 135 (2000).

     Viewing the evidence in the light most favorable to Rancier,

we find that St. Anthony presented evidence of nondiscriminatory

reasons for its decision to lay Rancier off, and that Rancier

failed to show pretext or falsity of the explanation. We therefore

affirm the district court’s order dated February 4, 2002.

AFFIRMED.




                                    3